DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/138,322, filed on 12/23/2013.
Drawings
3.	The drawings contain thirty-six sheets of figures 1-4, 5(a)-5(d), 6-8, 9(a)-9(d), 10-12, 13(a)-13(d), 14-16, 17(a)-17(d), 18-20, 21(a)-21(d), 22-24, 25(a)-25(d), 26-28, 29(a)-29(d),  30-32, 33(a)-33(d), 34-35 and 36 were received on 1/22/2021.  These drawings are  approved by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The disclosure is objected to because of the following informalities: a) Paragraph [0001]: on line 2, “2019,” should be changed to --2019, now U.S. Patent No. 10,942,340,--; b) Paragraph [0070]: on lines 1-2 of the paragraph, “31-81” and “32-82” should be changed to --31, 41, 51, 61, 71, and 81-- and --32, 42, 52, 62, 72 and 82--, respectively, see paragraph [0059]. Applicant should note that there is not any lens surface be numbered as 33, 34, 35, …43, 44, 45, …. It is also suggested that in case that applicant makes an amendment as suggested then applicant should do the same to each of paragraphs [0092], [0097], [0102], [0107], [0112], [0117] and [0122]. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 2-3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the claim reciters an open condition, see the claim on lines 1-10. 
While the specification discloses eight embodiments of the imaging lens with each discloses a particular value of the ratio of ALT/T5; however, the range as claimed includes values of 25.0; 38.25; 156.89; 2,365.16; … and the specification does not disclose the lens features to obtain such values. Thus, the disclosed examples/embodiments do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, under experimentation would be required by one skilled in the ordinary skill in the art to practice the full scope of the claim.
b) Each of claims 3 and 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-4, 6-8, 10-12 and 14, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (Korean reference No. 20110024872).
Jung discloses a lens module lens for use in an optical device, see page 1.
a) Regarding to present claims 1 and 8, the lens module as disclosed in pages 2-6  and shown in figure 1 comprises the following features:
a1) the lens as a whole has only six lenses with refractive power and includes a first lens element (10), a second lens element (20), a third lens element (30), a fourth lens element (40), a fifth lens element (50) and a sixth lens element (60) arranged in order from an object side to an image side along an optical axis of the imaging lens wherein each of the first to sixth lens elements having a refractive power, an object-side surface facing toward the object side and an image-side surface facing toward the image side as recited in each of claims 1 and 8;
a2) the object-side surface (S1) of the first lens element (10) has a convex portion in a vicinity of the optical axis; the object-side surface (S3) of the second lens element (20) has a convex portion in a vicinity of a periphery of the second lens element; the object-side surface (S5) of the third lens element (30) has a convex portion in a vicinity of a periphery of the third lens element; and the object-side surface (S7) of the fourth lens element (40) has a concave portion in a vicinity of the optical axis as recited in present claims 1 and 8;
a3) the refractive power of the fourth lens element (40) is positive as recited in present claim 1 and 8;
a4) the object-side surface (S9) of the fifth lens element (50) has a concave portion in a vicinity of the optical axis as recited in present claims 1 and 8; and
a5) the refractive power of the sixth lens element (L6) is negative as recited in present claim 8.
b) Regarding to present claim 2, the value of the ratio of ALT/T5 is 4.32 which is larger than 4.0 as claimed.
c) Regarding to present claim 3, the value of the ratio of TTL/T5 is 7.64 which is larger than 6.8 as claimed.
d) Regarding to present claim 4, the value of the ratio of (G12+G23+G45+G56)/T2 is 2.28 which is smaller than 3.0 as claimed.
e) Regarding to present claim 6, the Abbe number of the first lens element (L1) is equal to an Abbe number of the sixth lens element (L6), see pages 2 and 6 and Table 1.
f) Regarding to present claim 7, the distance between the object-side surface (S7) and the image-side surface (S8) of the fourth lens element (40) at the optical axis is greater than a distance between the object-side surface (S5) and the image-side surface (S6) of the third lens element (30) at the optical axis.
g) Regarding to present claim 10, the value of the ratio of (T1+T3+T4+T5+T6)/T2 is 7.65 which is smaller than 9.3 as claimed.
h) Regarding to present claim 11, the image-side surface (S6) of the third lens element (30) has a concave portion in a vicinity of periphery of the third lens element (30).
i) Regarding to present claim 12, the Abbe number of the fourth lens element is equal to an Abbe number of the sixth lens element, see pages 2 and 6 and Table 1.
j) Regarding to present claim 14, the distance between the object-side surface (S11) and the image-side surface (S12) of the fifth lens element (50) at the optical axis is greater than a distance between the object-side surface (S5) and the image-side surface (S6) of the third lens element (30) at the optical axis. 
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
11.	Claims 1-6, 8, and 12-13, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okano et al (US Publication No. 2014/0063616).
Okano et al discloses an image pickup lens for use in an image pickup unit, see paragraphs [0070]-[0073] and figs. 33-34.
a) Regarding to present claims 1 and 8, the lens as disclosed in Numerical Example 2 described in paragraphs [0052]-[0053] and [0080]-[0081] and shown in figure 2 comprises the following features:
a1) the lens as a whole has only six lenses with refractive power and includes a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6) arranged in order from an object side to an image side along an optical axis of the imaging lens wherein each of the first to sixth lens elements having a refractive power, an object-side surface facing toward the object side and an image-side surface facing toward the image side as recited in each of claims 1 and 8;
a2) the object-side surface (1) of the first lens element (L1) has a convex portion in a vicinity of the optical axis; the object-side surface (3) of the second lens element (L2) has a convex portion in a vicinity of a periphery of the second lens element; the object-side surface (5) of the third lens element (L3) has a convex portion in a vicinity of a periphery of the third lens element; and the object-side surface (7) of the fourth lens element (L4) has a concave portion in a vicinity of the optical axis as recited in present claims 1 and 8;
a3) the refractive power of the fourth lens element (L4) is positive as recited in present claim 1 and 8;
a4) the object-side surface (9) of the fifth lens element (L5) has a concave portion in a vicinity of the optical axis as recited in present claims 1 and 8; and
a5) the refractive power of the sixth lens element (L6) is negative as recited in present claim 8.
b) Regarding to present claim 2, the value of the ratio of ALT/T5 is 9.85 which is larger than 4.0 as claimed.
c) Regarding to present claim 3, the value of the ratio of TTL/T5 is 16.72 which is larger than 6.8 as claimed.
d) Regarding to present claim 4, the value of the ratio of (G12+G23+G45+G56)/T2 is 2.65 which is smaller than 3.0 as claimed.
e) Regarding to present claim 5, the object-side surface (11) of the sixth lens element (L6) has a concave portion in a vicinity of the optical axis. 
f) Regarding to present claim 6, the Abbe number of the first lens element (L1) is equal to an Abbe number of the sixth lens element (L6). 
g) Regarding to present claim 12, the Abbe number of the fourth lens element is equal to an Abbe number of the sixth lens element. 
h) Regarding to present claim 13, the distance between the object-side surface and the image-side surface of the fourth lens element (L4) at the optical axis is greater than a distance between the object-side surface and the image-side surface of the fifth lens element (L5) at the optical axis. 
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
12.	Claims 1-6, 8, 10, 12 and 15-18, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okano et al (US Publication No. 2014/0063616).
Okano et al discloses an image pickup lens for use in an image pickup unit, see paragraphs [0070]-[0073] and figs. 33-34.
a) Regarding to present claims 1, 8 and 15, the lens as disclosed in Numerical Example 6 described in paragraphs [0052]-[0053] and [0088]-[0089] and shown in figure 6 comprises the following features:
a1) the lens as a whole has only six lenses with refractive power and includes a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6) arranged in order from an object side to an image side along an optical axis of the imaging lens wherein each of the first to sixth lens elements having a refractive power, an object-side surface facing toward the object side and an image-side surface facing toward the image side as recited in each of claims 1, 8 and 15;
a2) the object-side surface (1) of the first lens element (L1) has a convex portion in a vicinity of the optical axis; the object-side surface (3) of the second lens element (L2) has a convex portion in a vicinity of a periphery of the second lens element; the object-side surface (5) of the third lens element (L3) has a convex portion in a vicinity of a periphery of the third lens element; and the object-side surface (7) of the fourth lens element (L4) has a concave portion in a vicinity of the optical axis as recited in present claims 1, 8 and 15;
a3) the refractive power of the fourth lens element (L4) is positive as recited in present claim 1, 8 and 15;
a4) the object-side surface (9) of the fifth lens element (L5) has a concave portion in a vicinity of the optical axis as recited in present claim 1; 
a5) the refractive power of the sixth lens element (L6) is negative as recited in present claim 8; and
a6) the object-side surface (11) of the sixth lens element (L6) has a convex portion in a vicinity of a periphery of the sixth lens element as recited in present claim 15;
b) Regarding to present claim 2, the value of the ratio of ALT/T5 is 7.10 which is larger than 4.0 as claimed.
c) Regarding to present claim 3, the value of the ratio of TTL/T5 is 12.18 which is larger than 6.8 as claimed.
d) Regarding to present claim 4, the value of the ratio of (G12+G23+G45+G56)/T2 is 2.43 which is smaller than 3.0 as claimed.
e) Regarding to present claim 5, the object-side surface (11) of the sixth lens element (L6) has a concave portion in a vicinity of the optical axis. 
f) Regarding to present claim 6, the Abbe number of the first lens element (L1) is equal to an Abbe number of the sixth lens element (L6). 
g) Regarding to present claim 10, the value of the ratio of (T1+T3+T4+T5+T6)/T2 is 8.86 which is smaller than 9.3 as claimed.
h) Regarding to claim 12, the Abbe number of the fourth lens element is equal to an Abbe number of the sixth lens element. 
i) Regarding to present claim 16, the value of the ratio of TTL/T4 is 14.22 which is smaller than 20.0 as claimed.
j) Regarding to present claim 17, the value of the ratio of (T1+T2+T3+T4+T6)/T5 is 6.1 which is larger than 2.8 as claimed.
k) Regarding to present claim 18, the image-side surface (2) of the first lens element (L1) has a convex portion in a vicinity of a periphery of the first lens element.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
13.	Claims 1-8, 10, 12-17 and 20, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinohara et al (US Publication No. 2014/0185150).
Shinohara et al discloses an imaging lens for use in an imaging apparatus, see paragraphs [0049]-[0050] and figs. 17-18.
a) Regarding to present claims 1, 8 and 15, the lens as disclosed in Numerical Example 7 described in paragraphs [0055]-[0061], Table 7 and shown in figure 7 comprises the following features:
a1) the lens as a whole has only six lenses with refractive power and includes a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5) and a sixth lens element (L6) arranged in order from an object side to an image side along an optical axis of the imaging lens wherein each of the first to sixth lens elements having a refractive power, an object-side surface facing toward the object side and an image-side surface facing toward the image side as recited in each of claims 1, 8 and 15;
a2) the object-side surface (R2) of the first lens element (L1) has a convex portion in a vicinity of the optical axis; the object-side surface (R4) of the second lens element (L2) has a convex portion in a vicinity of a periphery of the second lens element; the object-side surface (R6) of the third lens element (L3) has a convex portion in a vicinity of a periphery of the third lens element; and the object-side surface (R8) of the fourth lens element (L4) has a concave portion in a vicinity of the optical axis as recited in present claims 1, 8 and 15;
a3) the refractive power of the fourth lens element (L4) is positive as recited in present claim 1, 8 and 15;
a4) the object-side surface (R10) of the fifth lens element (L5) has a concave portion in a vicinity of the optical axis as recited in present claim 1; 
a5) the refractive power of the sixth lens element (L6) is negative as recited in present claim 8; and
a6) the object-side surface (R12) of the sixth lens element (L6) has a convex portion in a vicinity of a periphery of the sixth lens element as recited in present claim 15;
b) Regarding to present claim 2, the value of the ratio of ALT/T5 is 5.59 which is larger than 4.0 as claimed.
c) Regarding to present claim 3, the value of the ratio of TTL/T5 is 9.01 which is larger than 6.8 as claimed.
d) Regarding to present claim 4, the value of the ratio of (G12+G23+G45+G56)/T2 is 2.27 which is smaller than 3.0 as claimed.
e) Regarding to present claim 5, the object-side surface (R12) of the sixth lens element (L6) has a concave portion in a vicinity of the optical axis. 
f) Regarding to present claim 6, the Abbe number of the first lens element (L1) is equal to an Abbe number of the sixth lens element (L6). 
g) Regarding to present claim 7, the distance between the object-side surface (R8) and the image-side surface (R9) of the fourth lens element (L4) at the optical axis is greater than a distance between the object-side surface (R6) and the image-side surface (R7) of the third lens element (L3) at the optical axis.
h) Regarding to present claim 10, the value of the ratio of (T1+T3+T4+T5+T6)/T2 is 8.54 which is smaller than 9.3 as claimed.
i) Regarding to claim 12, the Abbe number of the fourth lens element is equal to an Abbe number of the sixth lens element. 
j) Regarding to present claim 13, the distance between the object-side surface (R8) and the image-side surface (R9) of the fourth lens element (L4) at the optical axis is greater than a distance between the object-side surface (R10) and the image-side surface (R11) of the fifth lens element (L5) at the optical axis.
k) Regarding to present claim 14, the distance between the object-side surface (R10) and the image-side surface (R11) of the fifth lens element (L5) at the optical axis is greater than a distance between the object-side surface (R6) and the image-side surface (R7) of the third lens element (L3) at the optical axis.
l) Regarding to present claim 16, the value of the ratio of TTL/T4 is 6.68 which is smaller than 20.0 as claimed.
m) Regarding to present claim 17, the value of the ratio of (T1+T2+T3+T4+T6)/T5 is 4.59 which is larger than 2.8 as claimed.
n) Regarding to present claim 20, the distance between the object-side surface (R8) and the image-side surface (R9) of the fourth lens element (L4) at the optical axis is greater than a distance between the object-side surface (R2) and the image-side surface (R3) of the first lens element (L1) at the optical axis.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (US Publication No. 2014/0063616) in view of Huang (US Publication No. 2013/0003193).
Okano et al discloses an image pickup lens for use in an image pickup unit, see paragraphs [0070]-[0073] and figs. 33-34. The imaging pickup lens as disclosed in Numerical Example 6 described in paragraphs [0052]-[0053] and [0088]-[0089] and shown in figure 6 meets all features recited in present claim 19 except the feature that the Abbe number of the fifth lens element is greater than the Abbe number of the third lens element. However, an image lens having six lens elements wherein the Abbe number of the fifth lens element is either equal to or greater than the Abbe number of the third lens element is known to one skilled in the art as can be seen in the image lens provided by Huang. In particular, Huang discloses an image lens having six lens elements and teaches that the Abbe number of the fifth lens element is either equal to the Abbe number of the third lens element, see Embodiments 1, 2 or the Abbe number of the fifth lens element is greater than the Abbe number of the third lens element, see Embodiment 5. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the image lens provided by Okano et al by using the material for making the fifth lens element having an Abbe number which is greater than the Abbe number of the material used to make the third lens as suggested by Huang to meet a particular application.
Allowable Subject Matter
16.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
The imaging lens as recited in present claim 9 is allowable with respect to the prior art, in particular, the US Publication Nos. 2014/006316 and 2014/0185150 and the Korean reference No. 10-2011---24872 by the limitation regarding to the relationship between the sum of all thicknesses of the lens elements and the distance between the third and four lens elements as recited in the feature thereof “The imaging lens as claimed in claim 8, satisfying … the optical axis”. Such condition in an imaging lens having only six lens elements with their structure thereof  “the object-side surface of the first lens element has a convex portion in a vicinity of the optical axis; the object-side surface of the second lens element has a convex portion in a vicinity of a periphery of the second lens element; the object-side surface of the third lens element has a convex portion in a vicinity of a periphery of the third lens element; the refractive power of the fourth lens element is positive, and the object-side surface of the fourth lens element has a concave portion in a vicinity of the optical axis; the refractive power of the sixth lens element is negative” is not disclosed in the art.
Conclusion


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q NGUYEN/Primary Examiner, Art Unit 2872